Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs 10-14, filed 6-8-21, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mayberry et al. (US D718,834).

Claim Objections
Claim 22 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 11, 13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayberry et al. (US D718,834), hereinafter (“Mayberry”).
Re claim 1, Mayberry (Fig 4) discloses a magazine limit block comprising: (a) a base configured to fit within an interior of a magazine body; (b) a tapered main body configured to guide and support a spring within an interior of a magazine body, the tapered main body extending upwardly from the base; and (c) a notch formed at a top surface of the limit block configured to accommodate and provide space for a connection point of the spring and a follower; wherein the tapered main body is configured to (i) occupy space within a magazine body to limit a number of rounds of ammunition that fit inside the magazine, and (ii) quide the spring during cycling; and wherein the tapered main body defines a width and a thickness at the base, the tapered main body having tapering sides that extend away from the base and towards each other having a gradually reducing width (Fig 4) and thickness (Fig 2) as it progresses upwardly toward the follower forming a smaller upper width and thickness as compared to the width and thickness defined at the base.  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  MPEP 2125.
Re claims 3 and 6-8, See Fig 1.
Re claim 11,  Mayberry discloses a magazine limit block system having a magazine for a rifle and a removable limit block comprising: (a) a magazine body (Fig 1) having an interior cavity for receiving rounds of ammunition; (b) a follower having a receiving surface configured to receive a round of ammunition and the follower configured to slide up and down within the magazine cavity during ammunition loading and discharge; (c) a compression spring connected to a bottom connection point of the quide the spring during cycling; wherein the tapered main body defines a width and a thickness at the base, the tapered main body having tapering sides that extend away from the base and towards each other having a gradually reducing width (Fig 1) and thickness (Fig 2) as it progresses upwardly-7-Appin. No. 16/919,384Attorney Docket No. 078823-00007 toward the follower forming a smaller upper width and thickness as compared to the width and thickness defined at the base.
Re claims 13 and 16-18, See Fig 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry in view of Calilung (US 201/0192115).  Mayberry discloses the claimed invention with the exception of the limit block being removable.  Calilung generally teaches that removable magazine limit blocks are commonly known in the art (see paragraphs [0003-0004].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the limit block in Mayberry to be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry.  Mayberry discloses the claimed invention except for the claimed length of the limit block.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Allowable Subject Matter
Claims 4, 14, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641